                      Case 2:20-cv-00242-JCM-NJK Document 55 Filed 06/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    DIAHANN POZOS-MALETTA,                              Case No. 2:20-CV-242 JCM (NJK)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     EQUIFAX INFORMATION SERVICES
                      LLC., et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is the matter of Pozos-Maletta v. Equifax Information Services
               14
                      LLC et al., case number 2:20-cv-00242-JCM-NJK. Plaintiff Diahann Pozos-Maletta sued five
               15
                      defendants: TD Bank USA, Nordstrom, Western Federal Credit Union, TransUnion LLC, and
               16
                      Equifax Information Services LLC. (ECF No. 1). On May 22, 2020, Pozos-Maletta voluntarily
               17
                      dismissed TD Bank USA and Nordstrom. (ECF No. 46).
               18
                             On June 9, Pozos-Maletta and Equifax filed a joint motion to dismiss. (ECF No. 51). On
               19
                      June 15, Pozos-Maletta and Western Federal Credit Union, now known as Unify Financial
               20
                      Federal Credit Union, filed a joint motion to dismiss. (ECF No. 52). Both motions remain
               21
                      pending before the court, as does Western Federal Credit Union’s motion to dismiss (ECF No.
               22
                      38).
               23
                             Also on June 15, Pozos-Maletta and TransUnion filed notice of settlement. (ECF No.
               24
                      53). TransUnion’s motion to dismiss remains pending. (ECF No. 5).
               25
                             Accordingly,
               26
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Pozos-Maletta and
               27
                      Equifax’s joint motion to dismiss (ECF No. 51) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00242-JCM-NJK Document 55 Filed 06/17/20 Page 2 of 2



                1            IT IS FURTHER ORDERED that Pozos-Maletta and Western Federal Credit Union’s
                2     joint motion to dismiss (ECF No. 52) be, and the same hereby is, GRANTED.
                3            IT IS FURTHER ORDERED that Western Federal Credit Union’s motion to dismiss
                4     (ECF No. 38) be, and the same hereby is, DENIED as moot.
                5            IT IS FURTHER ORDERED that TransUnion’s motion to dismiss (ECF No. 5) be, and
                6     the same hereby is, DENIED as moot.
                7            IT IS FURTHER ORDERED that TransUnion and Pozos-Maletta shall file, within 14
                8     days of this order, dismissal documents or, in lieu thereof, a status report regarding their
                9     settlement.
              10             DATED June 17, 2020.
              11                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
